DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 21 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,017,016 (hereinafter Chujo).
As per claims 1 and 20, Chujo teaches an information processing apparatus comprising a processor (Chujo; Figure 1 Item 3) coupled to and configured to control a non-transitory storage medium in a shared server (Chujo; Figure 1 Item 5) at least by: allocating, within the non-transitory storage medium, a file sharing area (Chujo; Figure 2 Item 45a); securing a storage area within the file sharing are in the shared server (Chujo; Col 4 Lines 28 – 33); and changing dynamically a secured 

As per claim 17, Chujo also teaches wherein the processor is further configured to control the secured capacity to increase in a case where a size of a file to be stored in the storage area exceeds the secured capacity (Chujo; Col 7 Lines 5 – 26).

As per claim 18, Chujo also teaches wherein the processor is further configured to not control the secured capacity to increase in a case wherein the size of the file to be stored in the storage area exceeds a threshold (Chujo; Col 8 Lines 9 – 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,017,016 (hereinafter Chujo) in view of US Patent No. 9,344,433 (hereinafter Adams).
As per claim 2, Chujo teaches the system as described per claim 1 (see rejection of claim 1 above).
Chujo does not teach wherein storing in the storage area is performed by an unregistered user who is not registered in advance for using the shared server.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chujo to include the unregistered user because doing so allows for sharing content between users without the need to register or provide login credentials (Adams; Col 3 Lines 19 – 22).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,017,016 (hereinafter Chujo) in view of US Patent No. 8,086,652 (hereinafter Bisson).
As per claim 4, Chujo teaches the system as described per claim 1 (see rejection of claim 1 above).
Chujo does not teach wherein the processor is further configured to control the secured capacity to decrease in a case where a file is stored in the storage area.
However, Bisson teaches a system in which secured capacity is decreased when a file is stored in the storage area (Bisson; Col 19 Line 63 – Col 20 Line 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chujo to include the capacity decreasing because doing so allows for reclaiming unused storage space (Bisson; Col 19 Line 63 – Col 20 Line 12)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,017,016 (hereinafter Chujo) in view of US Patent No. 9,344,433 (hereinafter Adams) in view of US Patent No. 8,086,652 (hereinafter Bisson).

Chujo in combination with Adams does not teach wherein the processor is further configured to control the secured capacity to decrease in a case where a file is stored in the storage area.
However, Bisson teaches a system in which secured capacity is decreased when a file is stored in the storage area (Bisson; Col 19 Line 63 – Col 20 Line 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chujo in combination with Adams to include the capacity decreasing because doing so allows for reclaiming unused storage space (Bisson; Col 19 Line 63 – Col 20 Line 12).

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,017,016 (hereinafter Chujo) in view of US Patent No. 9,344,433 (hereinafter Adams), and further in view of US Patent Application Publication No. 2013/0046833 (hereinafter Riepling).
As per claim 13, Chujo in combination with Adams teaches the system as described per claim 2 (see rejection of claim 2 above).
Chujo in combination with Adams does not teach wherein the unregistered user is a user who receives a storing request from a registered user in advance for using the shared server.
However, Riepling teaches a system in which an unregistered user (Riepling; Figure 1 Item 117, Abstract) receives a request from a registered user (Riepling; Figure 1 Item 111, Abstract) who is registered in advance to use the shared server (Riepling; Figure 1 Item 101, Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chujo in combination with Adams 

As per claim 19, Adams also teaches wherein the processor is further configured to make a change in the secured capacity different according to an attribute of the unregistered user (Adams; Figure 5 Items 502, 508, and 514).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,017,016 (hereinafter Chujo) in view of US Patent No. 8,086,652 (hereinafter Bisson), and further in view of US Patent No. 9,344,433 (hereinafter Adams).
As per claim 14, Chujo in combination with Bisson teaches the system as described per claim 3 (see rejection of claim 3 above).
Chujo in combination with Bisson does not teach wherein the processor is further configured to not control the secured capacity to decrease in a case where the file is temporarily stored since a file planned to be stored subsequent to the file exists.
However, Adams teaches a data storage system which stores data temporarily and doesn’t decrease a storage size (Adams; Col 6 Lines 10 – 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chujo in combination with Bisson to include the temporary storage because doing so allows for sharing of data between users (Adams; Col 6 Lines 10 – 29).

Allowable Subject Matter
Claims 5 – 12, 15, 16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5 and 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the processor is further configured to control the secured capacity to decrease in a case where the file is stored in the storage area and a certain length of time passes, as required by dependent claims 5 and 6, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a secured capacity, but does not teach decreasing the secured capacity when a file has been stored for a certain length of time, as required by dependent claims 5 and 6.

Claims 7 and 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the processor is further configured to control the secured capacity to decrease in a case where a certain time limit passes after the storage area is secured by the securing section, as required by dependent claims 7 and 8, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a secured capacity, but does not teach decreasing the secured capacity after a certain length of time has passed, as required by dependent claims 7 and 8.

including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the processor is further configured to control the secured capacity to decrease in a case where the file has content determined in advance, as required by dependent claims 9 and 10, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a secured capacity, but does not teach decreasing the secured capacity when a file has content determined in advance, as required by dependent claims 9 and 10.
Claims 11 and 12 would also be allowable because of their dependence, either directly or indirectly, upon allowable dependent claim 9.

Claims 15 and 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the processor is further configured to control the secured capacity to decrease to zero, as required by dependent claim 15, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a secured capacity, but does not teach decreasing the secured capacity to zero, as required by dependent claim 15.
Claim 16 would also be allowable because of its dependence upon allowable dependent claim 15.

Claim 21 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination receiving a file comprising a file size which is less than the storage area; and configuring a total size of the storage area as the file size of the file and releasing a remaining area of the storage area to be absorbed by the empty area, as required by dependent claim 21, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches receiving a file and storing it in the secured area, but does not teach releasing a remaining area of the storage area to be absorbed by the empty area, as required by dependent claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD B FRANKLIN/               Examiner, Art Unit 2181    

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181